NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SANOFI-SYNTHELABO, SANOFI-SYNTI~AIELABO,
INC., BRISTOL-MYERS SQUIBB SANOFI
PHARMACEUTICALS HOLDING PARTNERSH-IP,
PZaintiffs-Appellees,

V»

APOTEX INC. AND APOTEX CORP.,
Defendants-Appellants.

2012-1383

Appeal from the United States District Court for the
Southern District of New York in case no. 02-CV-2255,
Judge Sidney H. Stein.

oN MoTION

ORDER

d Upon consideration of Apotex Inc. and Apotex Corp.’s
unopposed motion to voluntarily dismiss the appeal,

IT IS ORDERED THATZ
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs.

SANOFI-SYNTHELABO V. APOTEX INC. 2

FoR THE CoURT
JuN 0 7 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk F|LED
cc: §o:ert  l§aecl:)tlold, l§sq. u‘s'“q,?¢_\z=%‘|gg;§§&§;'?;`{jsnm“
25 0 ert reis a sq JUN 07201£
. ' tt, . ,
3 J“~e:e:ii*
JUN 0 7 2012

ISSUED AS MANDATE: